DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 and 12-20 in the reply filed on 4/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:3
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 9 ,12-13, and 15-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tygh 8127387.
Tygh discloses the claimed invention as recited in the claim as shown below:


 [Claim 1] An installation tool for installing a camshaft to a cylinder head base portion of a cylinder head of an internal combustion engine, the cylinder head including the cylinder head base portion, a cam holder, and a semi-circular member, the camshaft being sandwiched between the cam holder and the cylinder head base portion via a bearing, the semi-circular member being inserted into respective bearing side concave portion disposed in an outer peripheral surface of the bearing and holder side concave portion disposed in the cam holder, 
wherein the installation tool Fig.1  includes: 
a bearing holder 30 that holds the bearing; a head abutting portion 46 abutted against a reference surface of the cylinder head base portion with the bearing held; and a tool concave portion 12 into which a knock member disposed in the cam holder is inserted to adjust a position of the holder side concave portion with respect to the semi-circular member.  
[Claim 2] The installation tool according to claim 1, comprising a handle 2 disposed so as to extend in a direction different from a projecting direction of the head abutting portion.  See Fig.1 below

    PNG
    media_image1.png
    965
    715
    media_image1.png
    Greyscale


[Claim 3] The installation tool according to claim 1, comprising a notch section disposed on an edge portion on a side opposite to an edge portion facing the camshaft, the notch section avoiding interference with a coupling component coupling an intake component to the cylinder head.  See Fig.1 below

    PNG
    media_image1.png
    965
    715
    media_image1.png
    Greyscale

See Fig.1 below

    PNG
    media_image1.png
    965
    715
    media_image1.png
    Greyscale

(bearings on each side of the notch) are disposed, the pair of bearings being disposed on both sides of a cam provided in the camshaft and covered with the integrated cam holder from an above, the pair of bearings being sandwiched between the bearing holders to be held.  

    PNG
    media_image2.png
    965
    715
    media_image2.png
    Greyscale

This is the natural use of the tool

[Claim 7] The installation tool according to claim 1, wherein the head abutting portion projects downward from a root portion of one of the pair of bearing holders and is abutted against an end portion of the cylinder head base portion on a side opposite to a cam sprocket mounted to one end of the camshaft, the tool concave portion having an opening opening to a projection direction of the bearing holder, the tool concave portion having a curved surface having an arc shape in cross section configured to abut on the cylindrical knock member as an end portion on a side opposite to the opening.  This is the natural use of the tool
[Claim 8] The installation tool according to claim 1, wherein an inclined surface that gradually lowers toward a projection direction of the bearing holder is formed at a peripheral area of the tool concave portion, the bearing holder having an inclined top surface continuous with the inclined surface.  There is a curved incline from the bearings.
[Claim 9] The installation tool according to claim 8, wherein a pair of the inclined surfaces are formed independently so as to face a pair of sidewalls, the pair of sidewalls being formed on the cam holder and configured to abut on the cylinder head base portion.  There is a curved incline from the bearings.

See Fig.1
    PNG
    media_image1.png
    965
    715
    media_image1.png
    Greyscale

See Fig.1

    PNG
    media_image1.png
    965
    715
    media_image1.png
    Greyscale

See Fig.1
[Claim 16] The installation tool according to claim 3, wherein a pair of the bearing holders are disposed, the pair of bearings being disposed on both sides of a cam provided in the camshaft and covered with the integrated cam holder from an above, the pair of bearings being sandwiched between the bearing holders to be held.  See Fig.1
[Claim 17] The installation tool according to claim 4, wherein a pair of the bearing holders are disposed, the pair of bearings being disposed on both sides of a cam provided in the camshaft and covered with the integrated cam holder from an above, the pair of bearings being sandwiched between the bearing holders to be held.  See Fig.1
[Claim 18] The installation tool according to claim 2, wherein the tool concave portion is a part into which the knock member is inserted, the knock member being fitted to a knock hole disposed in the cylinder head base portion to position the cam holder with respect to the cylinder head base portion.  See Fig.1
[Claim 19] The installation tool according to claim 3, wherein the tool concave portion is a part into which the knock member is inserted, the knock member being fitted to a knock hole disposed in the cylinder head base portion to position the cam holder with respect to the cylinder head base portion.  See Fig.1
[Claim 20] The installation tool according to claim 4, wherein the tool concave portion is a part into which the knock member is inserted, the knock member being fitted to a See Fig.1


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant should focus on the geometry of the tool and shape with respect to the parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest prior art is being used in the rejection. Devices which are tools are being shown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 21, 2021